Citation Nr: 0806383	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-39 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a low back disorder.  

 
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from December 1962 to 
December 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision of the New 
York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDING OF FACT

The veteran is not shown to be have a low back disorder that 
is due to any event or incident of his service, and arthritis 
of the lumbar spine was not manifested to a compensable 
degree in the first year following the veteran's separation 
from active duty.


CONCLUSION OF LAW

A low back disorder was not incurred or aggravated by active 
service, and arthritis of the lumbar spine may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 
and Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  The veteran's claim was received in September 
2004.  Prior to the April 2005 rating action, VA notified the 
veteran in February 2005 correspondence of the information 
and evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  VA has fulfilled its duty to assist the 
claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examination.  The claimant was notified of the 
need to submit all pertinent evidence in his possession.  In 
December 2006 he was provided with notice of the type of 
evidence necessary to establish disability ratings and 
effective dates.  

Factual Background

The service medical records note a clinically normal back at 
the time of the veteran's December 1962 pre-induction 
examination.  He weighed 177 pounds.

In March 1966, he complained of nonspecific lumbar and chest 
pain with shortness of breath.  He was noted to weigh 222 
pounds.  In August 1966 he reported a lump in the mid back 
for approximately 3 months, now with pain radiating to the 
chest.  Bronchitis and a lipoma on the back were diagnosed.  
In October 1966 he was seen for back and chest pain, which 
did not appear to be of a cardio-respiratory nature.  Norflex 
and zactircin were prescribed.  The December1966 separation 
examination noted occasional back pain treated during service 
due to unknown causes with normal x-rays, no comp, no 
sequelae.  He weighed 215 pounds.

VA outpatient treatment records dated in January 2004 reflect 
treatment for other, unrelated disorders.  However, it was 
noted that the veteran weighed 270 pounds. 

During a February 2005 VA medical examination, the veteran 
claimed chronic daily back pain.  He gave a history of 
incurring an in-service lifting injury picking up a carton 
of paper. He was seen in sick bay, given hot soaks, and 
APCs.  No physical therapy was prescribed.  The claims file 
was reviewed by the examiner, who noted back complaints in 
the service treatment records.  She also noted that X-ray 
films revealed orthopenea and mild degenerative joint 
disease.  Following a review of the claims folder and 
examination of the veteran, the examiner opined that it was 
unlikely that the difficulties the patient had with his 
lower back were consequent to any condition for which he was 
treated while active duty.  The painful conditions for which 
he was treated for in his back while active duty seemed more 
related to the GU system and to upper respiratory infection, 
with the pain being transient with normal exams, normal 
diagnostic test.  Lumbago was diagnosed.

The file contains a February 2005 notation from A. E. B., a 
chiropractor which was to the effect that he had not seen the 
veteran in 20 to 25 years.  He had been seen in the past for 
a chiropractic back adjustment and never returned for any 
follow up treatment.  

There are no other medical treatment records submitted in 
support of the veteran's claim.

Law and Regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Arthritis if manifest to a degree of 10 percent within one 
year after separation from active duty may be presumed to 
have been incurred during such active duty service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Pain alone is not a disease or injury, and it is not a 
disability for purposes of VA compensation.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom. Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001)

In order to establish service connection for a claimed 
disorder, there must be:  (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Analysis

After a review of the evidence, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim that his current low back disorder is related to 
service.  The separation examinations while noting complaints 
of back pain did not find any low back disability.  Although 
the appellant was treated in-service for complaints of low 
back pain, a chronic lumbar spine disorder was not diagnosed 
in-service or at separation, and no examiner has linked any 
current low back disability to service.  Indeed, after 
reviewing the evidence of record, a VA examiner commented in 
February 2005 that the veteran's painful back condition in 
service seem more related to his GU system and to upper 
respiratory infection, with the pain being transient with 
normal exams and diagnostic tests.  A competent opinion to 
the contrary is not of record.  Therefore, the preponderance 
of the competent evidence is against finding an etiological 
relationship between the veteran's current disability and any 
in-service incident, his lay contentions to the contrary 
notwithstanding.

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Although the 
appellant is competent to provide evidence of visible 
symptoms, he is not competent to provide evidence that 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). 

To summarize, while some records show the veteran had low 
back-related complaints in service, there is no competent 
medical evidence relating any current lumbar disorder 
(lumbago) to his service.  The veteran's self reported 
history of chronicity cannot be considered competent medical 
evidence of a nexus.  Simply put, the veteran's contentions 
do not constitute competent evidence with respect to medical 
causation, diagnosis, and treatment.  As a lay person, the 
veteran lacks the medical expertise to offer competent 
opinions as to the existence of the disability, as well as to 
medical causation of any current disability.  Espiritu.  
Therefore, there is no competent medical evidence of record 
showing a link between the veteran's current lumbar spine 
disability and service.  As such, the preponderance of the 
evidence is against the claim for service connection for a 
low back disorder.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals
 


 Department of Veterans Affairs


